Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Dated  20   December  2012
 
 
Vu1 CORPORATION
(as the Assignor)
and
 
VENTURE CAPITAL (EUROPE)  LIMITED
(as the Assignee)
 
 
DEED OF ASSIGNMENT OF DEBTS AND RELATED RIGHTS
 
 
 
 
THIS IS AN IMPORTANT DOCUMENT AND IF YOU SIGN IT YOU WILL BE LEGALLY BOUND. WE
STRONGLY RECOMMEND YOU TAKE INDEPENDENT LEGAL ADVICE BEFORE SIGNING THIS
DOCUMENT
EXECUTION [      ]12/20/12


 
 

--------------------------------------------------------------------------------

 



 
Contents
 

   
Page
1.
DEFINITIONS AND INTERPRETATION
1
2.
ASSIGNMENT
3
3.
PROCEEDINGS
3
4.
WARRANTIES
3
5.
FURTHER ASSURANCE
3
6.
ANNOUNCEMENTS
4
7.
COSTS AND STAMP DUTY
4
8.
PARTIAL INVALIDITY
4
9.
TRANSFERS AND SALE
4
10.
THIRD PARTY RIGHTS
4
11.
ENTIRE AGREEMENT AND VARIATION
4
12.
COUNTERPARTS
5
13.
NOTICES
5
14.
GOVERNING LAW AND JURISDICTION
5




 
 

--------------------------------------------------------------------------------

 


THIS DEED OF ASSIGNMENT is made the 20th December 2012
 
BETWEEN
 
(1)  
Vu1 CORPORATION incorporated and registered in California whose registered
office is at 469 Seventh Avenue, Suite 356, New York, NY 10018-7605 (the
Assignor, which expression includes her successors-in-title and permitted
assigns).

 
(2)  
VENTURE CAPITAL (EUROPE) LIMITED incorporated and registered in England and
Wales with company number (07877668) whose registered office is at 6-8 Underwood
Street, London N17JQ (the Assignee, which expression includes its
successors-in-title and permitted assigns).

 
RECITALS
 
(A)  
The Lenders have agreed pursuant to the Loan Agreement dated on or about the
date hereof to provide the Borrower with loan facilities. This assignment
provides an assignment of the ownership of the Bulbs and the Debts form the sale
of the Bulbs for the loan facilities under the Loan Agreement.

 
(B)  
In consideration of the Lenders having made the Loan available to the Assignor,
the Assignor pursuant to this Deed, agrees to assign to the Assignee all of it’s
right. title and interest in the Bulbs and Debts whatsoever, whether present or
future from the sale of the Bulbs (including all associated rights without
limitation) pursuant to the terms of this Deed

 
OPERATIVE PART
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1              Definitions.
 
The definitions in this clause apply in this Deed unless the context otherwise
requires;
 
Bulbs means the 10,000 (ten thousand) R30 bulbs to be manufactured by Huayi
Lighting on behalf of the Assignor using the Assignor’s ESL patented technology
and paid for using the $420,000 (four hundred and twenty thousand dollars) share
investment received on or about the date hereof from the Lenders;
 
Business Day means a day (other than a Saturday or Sunday) on which banks open
for general business in London.
 
Customer means any customer or purchaser of the Bulbs from the Assignor;
 
Debts means any income or related right relating to the sale of the Bulbs
whatsoever whether existing, present or future limited to the sum due to the
Lenders pursuant to the Loan Agreement;
 
Lenders means Venture Capital (Europe) Limited; Taylor Earnshaw Limited; Moors
Consulting Limited; Eric Leese and Christopher Wotton;
 
Loan means the sum of $100,000 (one hundred thousand dollars) advanced or to be
advanced to the Assignor by the Lenders pursuant to the Loan Agreement dated on
or about the date hereof;
 
Notice means any notice of assignment under S136 of the Law of Property Act 1925
to any third party as necessary of the assignment of the Bulbs and Debts from
the Assignor to the Assignee;
 
Loan Agreement means the agreement dated on or about the date hereof entered
into between (1) the Lenders and (2) the Assignor and (3) the Security Trustee;
 
Warranties mean the warranties given by the Assignor to the Assignee pursuant to
the terms of this Deed.
 
 
1

--------------------------------------------------------------------------------

 
1.2
Interpretation

 
 
In this Deed, unless the context otherwise requires:

 
each reference to this Deed or any other agreement or instrument is a reference
to this Deed or such other agreement or instrument as amended, novated,
replaced, restated, supplemented or varied from time to time;
 
each reference to a provision of law is a reference to that provision as
amended, replaced or re-enacted from time to time;
 
any grant of rights for full title guarantee shall be deemed to contain all of
the covenants and warranties implied in respect of any conveyance with full
title guarantee pursuant to section 1(2) of the Law of Property (Miscellaneous
Provisions) Act 1994;
 
each reference to a Clause or Schedule is a reference to a Clause or Schedule of
this Deed;
 
words importing one gender will be treated as importing any gender;
 
words in the singular include the plural and in the plural include the singular;
 
clause, schedule and paragraph headings shall not affect the interpretation of
this Deed;
 
a reference to any person includes that person’s successors and (in the case of
the Assignee only) its permitted assignees and transferees;
 
a reference to any person is to be construed to include references to a
corporation, firm, company, partnership, joint venture, unincorporated body of
persons, individual or any agency of a state, whether or not a separate legal
entity;
 
    where the Assignors consists of two or more persons:
 
such expression shall in this Deed mean and include such two or more persons and
each of them or (as the context may require) any of them;
 
all charges, assignments, covenants, agreements, undertakings, representations,
warranties, obligations and liabilities expressed or implied on the part of the
Assignors in this Deed shall be deemed to be the joint and several charges,
assignments, covenants, agreements, undertakings, representations, warranties,
obligations and liabilities of such persons;
 
each such person shall be bound by this Deed even if any other of them intended
or expressed to be bound by it is not so bound for any reason; and
 
the Assignee may release or discharge any one or more of them from all or any
liability or obligation under this Deed or may make any arrangement or
composition with any such person without thereby releasing any other or others
of them or otherwise prejudicing its rights under this Deed or otherwise; and
 
the words “include”, “including”, “in particular” and any similar expression
shall not be construed as implying any limitation, and general words introduced
by “other”, “otherwise” or any similar expression will not be given a
restrictive meaning by reason of the fact that they are preceded or followed by
words indicating a particular class, of acts, matters or things.
 
 
2

--------------------------------------------------------------------------------

 


2.  
ASSIGNMENT

 
2.1 
In consideration of the provision of the Loan from the Lenders to the Assignor,
the Assignor to the extent of its right, title, benefit and interest therein in
the Bulbs and the Debts, whatsoever present and future hereby irrevocably
assigns to the Assignee with full title guarantee:

 
2.1.1  
the Bulbs;

 
2.1.2  
the Debts; and

 
2.1.3  
any other rights relating to the Bulbs and Debts.

 
2.2  
No further action shall need to be taken to transfer ownership of the Bulbs and
Debts from the Assignor to the Assignee save that the Assignor shall procure
that all customers of the Bulbs pay the proceeds of sale of the Bulbs directly
to the Assignee into the Assignee’s account with HSBC Bank plc; Account Number
21642553 Sort code 4011-20 (or such other account details as provided by the
Assignee) or upon sale of the Bulbs and collection of the Debts from customers
of the Assignor immediately account to the Assignee for the Debts paid into any
account details of which are supplied by the Assignee.

 
2.3  
The rights under the assigned Bulbs and Debts include the rights without
limitation to bring, make, oppose, defend, appeal proceedings, claims or actions
and obtain relief (and to retain any damages recovered) in respect of any
infringement, or any other cause of action arising from ownership, of the Debts,
whether occurring before, on, or after the date of this Deed.

 
3.  
PROCEEDINGS

 
The Assignor agrees and undertakes to provide to the Assignee (at the Assignee’s
request and at the expense of the Assignor) all reasonable assistance with any
proceedings or other costs claims or action, which may be brought by the
Assignee in respect of the Bulbs and Debts.
 
4.  
WARRANTIES

 
4.1
In respect of the Bulbs and Debts, the Assignor represents and warrants to the
extent of its right, title and interest in the Bulbs and Debts  that:

 
 
4.1.1
it is or will become absolutely the sole legal and beneficial owner of, and own
all the rights and interest in, the Bulbs and Debts;

 
 
4.1.2
has not assigned any rights in or to the Bulbs and Debts as at the date of this
Deed to any third party in any part of the world;

 
 
4.1.3
the Bulbs and Debts are and will remain free from any other third party security
interest, option, mortgage, charge or lien;

 
4.2              The Assignor acknowledges that the Assignee has entered into
this Deed in reliance upon the Warranties and the Warranties shall continue to
subsist despite the completion of this Deed.

 
5.  
FURTHER ASSURANCE

 
5.1  
The Assignor shall do or procure to be done all such further acts and things,
and execute or procure the execution of all such other documents, as the
Assignee may from time to time reasonably require (at the expense of the
Assignee) in order to give the Assignee the full benefit of this Deed and the
Bulbs and Debts,

 
 
3

--------------------------------------------------------------------------------

 
5.2 
The Assignor hereby irrevocably appoints the Assignee as its attorney to execute
and do any such instrument or thing, and generally to use its name, for the
purpose of giving the Assignee or its nominee the benefit of this Deed.  The
Assignor acknowledges in favour of a third party that a certificate in writing
signed by any Director of the Assignee that any instrument or act falls within
the authority hereby conferred shall be conclusive evidence that such is the
case.

 
5.3 
The Assignor shall not knowingly do or permit to be done (whether directly or
through any third party) any act or omit to do any act which might imperil,
jeopardise or prejudice any of the rights of the Assignee in the Bulbs and Debts
or which might invalidate or be prejudicial to the Assignee.

 
6.  
ANNOUNCEMENTS

 
None of the parties will make any announcement (other than any announcement
required by law) with respect to this Deed without the prior written consent of
the other.


7.  
COSTS AND STAMP DUTY

 
7.1  
Each of the parties shall pay it’s own costs of and incidental to the
negotiation, preparation and implementation of this Deed and all documents
ancillary to it.

 
8.  
PARTIAL INVALIDITY

 
8.1  
If at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provisions under the law of any
other jurisdiction will in any way be affected or impaired.

 
9.  
TRANSFERS AND SALE

 
9.1  
The Assignee may without restriction assign, transfer or declare a trust in
respect of the whole or any part of its rights and obligations under or in
respect of this Deed.

 
9.2  
The Assignor may not assign or transfer any of its rights and obligations under
or in respect of this Deed or enter into any transaction, which would result in
any of those rights and obligations passing to another person.

 
9.3  
The Assignee may disclose to any person related to the Assignee and/or any
person to whom it is proposing to assign, transfer or declare a trust in respect
of the whole or any part of its rights and obligations under or in respect of
this Deed or has already done so, any information about the Assignor and any
person connected or associated with the Assignor.

 
10.  
THIRD PARTY RIGHTS

 
10.1  
Save as permitted in this Deed, a person who is not a Party to this Deed has no
rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Deed. This Clause 10 does not affect any right or remedy of any
person, which exists or is available otherwise than pursuant to that Act.

 
11.  
ENTIRE AGREEMENT AND VARIATION

 
11.1  
This Deed sets out the entire agreement and understanding between the parties
relating to the assignment of the benefit of the Debts.  No party has entered
into this Deed in reliance upon any representation; warranty or undertaking not
set out or referred to in this Deed.

 
 
4

--------------------------------------------------------------------------------

 
11.2  
No variation of this Deed shall be effective unless made in writing and signed
by or on behalf of each of the parties.

 
12.  
COUNTERPARTS

 
12.1  
This Deed may be executed in any number of counterparts by the different parties
on separate counterparts, each of which when executed and delivered shall
constitute an original, but all of which shall together constitute one and the
same instrument

 
13.  
NOTICES

 
13.1  
Any notice, request, instructions or other document required or permitted to be
given under this Deed shall be in writing delivered personally or sent by
prepaid recorded delivery post (airmail if overseas) or by fax to the party due
to receive such notice at the address provided at the start of this Deed or such
other address as notified by that party to the other.

 
13.2  
Any notice delivered personally shall be deemed to be received when
delivered.  Any notice sent by prepaid recorded delivery post shall be deemed
(in the absence of evidence of earlier receipt) to be received forty eight hours
after posting (six days if sent by airmail) and in proving the time of despatch
it shall be sufficient to show that the envelope containing such notice was
properly addressed, stamped and posted.

 
13.3  
Notice sent by email or fax shall be deemed to have been received upon receipt
by the sender of the correct email or transmission report

 
14.  
GOVERNING LAW AND JURISDICTION

 
14.1 
This Agreement shall be governed by and construed in accordance with the law of
England and Wales.

 
14.2 
Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this Agreement.

 
Executed as a deed and delivered the day and year first before written.


 
5

--------------------------------------------------------------------------------

 
 
IMPORTANT NOTICE
 
 
1   By entering into this Assignment you are legally transferring all your
interest in the Bulbs and Debts, which are the subject of this Deed.
 
2           You should sign this Assignment only if you want to be legally bound
by its terms.
 



 
Declaration on behalf of the Assignor:
 
 
We confirm that before we signed this deed of Assignment and in relation to its
nature, meaning, effect and risks:

 
1.1  
you have recommended to us that we take independent legal advice; and

 
1.2  
we have taken or have had the opportunity to take independent legal advice.

 
We declare that in deciding to sign this deed of Assignment we have not placed
any reliance upon any advice, opinion or representation of the Lender or any
representative or agent or advisor of the Lender.




SIGNED (but not delivered until the date hereof) and delivered as a DEED by:
 
Name (in block capitals)
Vu1 CORPORATION
Acting by:
Signature:
William B. Smith
/s/ William B.
Smith                                                                               
Director
in the presence of:
Witness Signature:
/s/ Theodore
Thiro                                                                               
Name (in block capitals)
THEODORE
THIRO                                                                            
Address:
184 Admiralty
Loop                                                                               
 
Staten Island, N.Y.
10309                                                                               
   
Occupation:
Financial
Advisor                                                                               











SIGNED (but not delivered until the date hereof) and delivered as a DEED by:
 
Name (in block capitals)
VENTURE CAPITAL (EUROPE) LIMITED
Acting by:
Signature:
 
Director
in the presence of:
Witness Signature:
 
Name (in block capitals)
 
Address:
         
Occupation:
 



 
6

--------------------------------------------------------------------------------
